SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33166 Allegiant Travel Company (Exact Name of Registrant as Specified in Its Charter) Nevada 20-4745737 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8360 S. Durango Drive, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number,Including Area Code: (702) 851-7300 (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox The number of shares of the registrant’s common stock outstanding as of the close of business on May 1, 2012 was 19,189,764. Allegiant Travel Company Form10-Q March31, 2012 INDEX PART I. FINANCIAL INFORMATION ITEM 1. Unaudited Condensed Consolidated Financial Statements 3 · Condensed Consolidated Balance Sheet as of March 31, 2012 (unaudited) and December 31, 2011 3 · Condensed Consolidated Statement of Income for the three months ended March 31, 2012 and 2011 (unaudited) 4 · Condensed Consolidated Statement of Comprehensive Income for the three months ended March 31, 2012 and 2011 (unaudited) 5 · Condensed Consolidated Statement of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 6 · Notes to Condensed Consolidated Financial Statements (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4. Controls and Procedures 20 PART II. OTHER INFORMATION 20 ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 6. Exhibits 21 2 PART1. FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements ALLEGIANT TRAVEL COMPANY CONDENSED CONSOLIDATED BALANCE SHEET (in thousands, except for share amounts) March 31, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Short-term investments Accounts receivable, net Expendable parts, supplies and fuel, net of allowance for obsolescence of $485 and $395 at March 31,2012 and December 31, 2011, respectively Prepaid expenses Deferred income taxes 13 13 Other current assets Total current assets Property and equipment, net Restricted cash, net of current portion Long-term investments Investment in and advances to unconsolidated affiliates, net Deposits and other assets Total assets $ $ Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued liabilities Air traffic liability Total current liabilities Long-term debt and other long-term liabilities: Long-term debt, net of current maturities Deferred income taxes Total liabilities Stockholders' equity: Common stock, par value $.001, 100,000,000 shares authorized; 21,677,144 and 21,573,794 shares issued; 19,174,764 and 19,079,907 shares outstanding, as of March 31, 2012 and December 31, 2011, respectively 22 22 Treasury stock, at cost, 2,502,380 and 2,493,887 shares at March 31, 2012 and December 31, 2011, respectively ) ) Additional paid in capital Accumulated other comprehensive loss, net ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 ALLEGIANT TRAVEL COMPANY CONDENSED CONSOLIDATED STATEMENT OF INCOME (unaudited, in thousands, except for per share amounts) Three months ended March 31, OPERATING REVENUE: Scheduled service revenue $ $ Ancillary revenue: Air-related charges Third party products Total ancillary revenue Fixed fee contract revenue Other revenue Total operating revenue OPERATING EXPENSES: Aircraft fuel Salary and benefits Station operations Maintenance and repairs Sales and marketing Aircraft lease rentals - Depreciation and amortization Other Total operating expenses OPERATING INCOME OTHER (INCOME) EXPENSE: (Earnings) loss from unconsolidated affiliates, net ) 6 Interest income ) ) Interest expense Total other (income) expense INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ Earnings per share to common stockholders: Basic $ $ Diluted $ $ Weighted average shares outstanding used in computing earnings per share to common stockholders: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ALLEGIANT TRAVEL COMPANY CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited, in thousands) Three months ended March 31, Net income $ $ Other comprehensive income (loss): Unrealized loss on available-for-sale securities ) ) Income tax benefit related to unrealized loss on available-for-sale securities 50 5 Total other comprehensive income (loss) ) (8
